     Case 2:20-cv-10581-SB-PLA Document 9 Filed 01/19/21 Page 1 of 1 Page ID #:36
                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL

CASE NO.:        CV 20-10581 SB (PLAx)                 DATE: January 19, 2021
  TITLE:        Columbus Grigsby v. Millennium Shoes, Inc. et al

  ========================================================================
  PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

  Victor Paul Cruz                                       Not Present
  Courtroom Clerk                                        Court Reporter


  COUNSEL PRESENT FOR PLAINTIFF(S):                       COUNSEL PRESENT FOR DEFENDANT(S):

  Not Present                                             Not Present

  ========================================================================
  PROCEEDINGS (IN CHAMBERS):      ORDER TO SHOW CAUSE RE DISMISSAL FOR
                                  LACK OF PROSECUTION

          Plaintiff is hereby ordered to show cause in writing by not later than February 19, 2021 why
  this case should not be dismissed for lack of prosecution.

         The court will consider the filing of the following as an appropriate response to this Order to Show
  Cause, on or before the above date:

                  ●      Proof of service of summons and complaint;

           In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
  argument of this matter will be heard unless ordered by the court. The Order will stand submitted upon
  the filing of the response to the Order to Show Cause. Failure to respond to the court's Order may result
  in the dismissal of the action.

         IT IS SO ORDERED.




     MINUTES FORM 11                                                                                      :
     CIVIL GEN                                                                   Initials of Preparer   vpc
